    Case 1:17-cv-00050-SPW-TJC Document 257 Filed 12/09/19 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


CHARLES M. BUTLER, III and                    Cause No. CV 17-50-SPW-TJC
CHOLE BUTLER,

            Plaintiffs,

      v.

UNIFIED LIFE INSURANCE                     PLAINTIFF’S PROPOSED CLASS
COMPANY, HEALTH PLANS                            MANAGEMENT
INTERMEDIARIES HOLDINGS, LLC,                        ORDER
D/B/A HEALTH INSURANCE
INNOVATIONS, HEALTH
INSURANCE INNOVATIONS, INC.,
ALLIED NATIONAL, INC.,
NATIONAL BROKERS OF
AMERICA, INC., THE NATIONAL
CONGRESS OF EMPLOYERS, INC.,
and DOES 1-10,

            Defendants.



      The Parties shall adhere to the following schedule for management of the class

claims:

   1. January 15, 2020. Unified Life Insurance Company (Unified) shall produce to

      the Court and class counsel the names, addresses, and other contact

      information Unified possesses for all class members organized by state by this
 Case 1:17-cv-00050-SPW-TJC Document 257 Filed 12/09/19 Page 2 of 3



   date. The data shall be provided in an excel document with a separate heading

   for each data category.

2. March 2, 2020. Notice shall be mailed to Class members by this date. Class

   counsel shall create and launch an informational website and call center

   support by this date as well. Contact information for the website and call

   center will be included in the Notice.

3. March 2, 2020. Unified shall produce the following information:

      a. For each class member, a calculation of the amount owed on each claim

         using the actual charge in place of the Data iSight discounted amount

         that was used when the claim was initially adjusted.

      b. For each class member, Unified may also produce a calculation of the

         amount owed on each claim using the usual charge in the three-digit

         ZIP code geographic area at the time the claim was adjusted in place of

         the Data iSight discounted amount that was used when the claim was

         initially adjusted.

      c. For each class member the amount paid on each claim.

      d. A total of the amounts calculated under a, b, and c.

      e. Electronic access to all documentation substantiating the calculations

         described in a, b, c, and d.
    Case 1:17-cv-00050-SPW-TJC Document 257 Filed 12/09/19 Page 3 of 3



   4. April 1, 2020.     Disclosure of expert witnesses and any documentation

      Plaintiffs submit supporting alternative calculation of categories identified in

      Paragraph 3.

   5. April 15, 2020. Disclosure of rebuttal expert reports.

   6. May 4, 2020. Close of limited discovery period regarding Unified’s cross

      claim against MultiPlan. The limited discovery period begins upon date of

      filing of this Order.

   7. May 15, 2020. Class counsel shall file with the clerk a list of all class

      members who did not opt out and another list of those who did opt out.

   8. May 15, 2020. Deadline for filing of dispositive motions.

      To the extent consistent with the above schedule of deadlines, Paragraphs 2-

13 of the existing Scheduling Order (Doc. 66) shall continue to govern these

proceedings.

   DATED this        day of                      , 2019.



                                       By:
                                       DISTRICT COURT JUDGE
